Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to teach and/or fairly suggest, in combination with all other recited limitations, the first air tank delays a transfer characteristic of the first tube such that the transfer characteristic of the first tube, provided between the first cuff and the first sensor, matches a transfer characteristic of a first reference tube having a predetermined first reference length, and the second air tank delays a transfer characteristic of the second tube such that the transfer characteristic of the second tube, provided between the second cuff and the second sensor, matches a transfer characteristic of a second reference tube having a predetermined first reference length. While Mori (U.S. 2012/0095353) teaches a blood pressure pulse wave measurement apparatus (Fig. 1) including a first cuff (Elements 24br or 24bl, Fig. 1) and second cuff (Elements 24ar or 24al, Fig. 1), a first sensor (Element 20br or 20bl, Fig. 1) connected to the first cuff via a first tube (First tube 22br or 22bl, Fig. 1) and second sensor (Element 20ar or 20al, Fig. 1) connected to the first cuff via a first tube (First tube 22ar or 22al, Fig. 1) for the detection of pulse waves from the cuffs (Paragraph 0077), a controller (Element 2, Fig. 1) for calculating an ankle-brachial blood pressure ratio and a pulse wave velocity using the first and second pulse waves (Paragraphs 0079-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791